                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 IVAN JOHNSON,

                              Plaintiff,
        v.
                                                                 OPINION and ORDER
 STAFF AT COLUMBIA CORRECTIONAL
 INSTITUTION, SUE NOVAK, DEPUTY WARDEN                                 20-cv-158-jdp
 WEBER, BRIAN GUSTKE, LT. JUDD, LT. OLSON,
 C.O. BORTZ, and NURSING STAFF,

                              Defendants.


       Defendants have responded to plaintiff Ivan Johnson’s request for a preliminary

injunction. Dkts. 3–7. They submit a declaration from Johnson’s physician, who says that

Johnson’s CPAP machine was taken away after he attempted to hang himself with its electrical

cord and that he was not regularly using it before it was taken away. Dkt. 7. She also says that

Johnson’s implanted heart monitor remains in place. Id. I am convinced by defendants’

response that Johnson does not face an immediate risk to his safety, so I will not schedule a

hearing on Johnson’s motion at this time. Johnson may have until March 6, 2020, to reply to

defendants’ response. Defendants have also moved for summary judgment on exhaustion

grounds. Dkt. 3. I will set briefing on that motion after I have screened Johnson’s complaint as

required by 28 U.S.C. §§ 1915 and 1915A.

       Entered February 26, 2020.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge
